DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Priority
This application discloses and claims only subject matter disclosed in prior application no. 15/678,029, filed 8/15/2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.  
More specifically, it is noted that a requirement for restriction was made in application no. 15/678,029 on 6/30/2020, and an election was made without traverse on 8/14/2020.  However, the claims were rejoined as discussed in the correspondence on 4/02/2021 with a Notice of Allowability.  Due to this, it appears that this application should be changed to a continuation instead of being a divisional application.  Due to the rejoinder, double patenting rejections have been made below.  

Information Disclosure Statement
The information disclosure statement filed 6/29/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 6/29/2021 appears to be acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1 and 10, the limitation “a heat exchanger components” is ambiguous because it is not clear whether the claims require a single heat exchanger component or multiple heat exchanger components.  For examination, a single heat exchanger component is considered sufficient.  The Office advises changing this limitation to “a heat exchanger component,” or if the specification is considered supportive of multiple heat exchanger components as claimed, to “


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tada 20170038008 in view of Zhang et al. CN 104197576 (see English Abstract), further in view of Hamazaki et al. JP 03003902.

Re claim 1, Tada teaches a heat exchange system (Fig. 1) comprising: 
a cold source (LNG at 10) to be heated (at 13, 15, 19, 21); 
a heat exchanger component (17/19) coupled between the cold source (LNG at 10) and a waste heat hot water supply [45-46]; and 
a storage tank (10; [41]) coupled (at 15 and 19) to the heat exchanger component (17/19; 17/19 delivers heat to 15), 
wherein the heat exchanger component (17/19) transfers heat of the waste heat hot water supply [45-46] to the cold source (LNG from 10) to heat the cold source (LNG from 10) [45-46], and the storing portion (storage tank at 10; [41]) stores the cold source 
Tada fails to teach 
a heat dissipation apparatus to be cooled; 
a water storage tank; 
a heat exchanger component coupled between the cold source and the water storage tank; and 
a heat producer coupled between the heat dissipation apparatus and the water storage tank; 
wherein the heat producer transfers heat of the heat dissipation apparatus to water in the water storage tank to heat the heat exchanger component, the heating portion transfers heat of the water in the water storage tank to the cold source to heat the cold source, and the storing portion stores the cold source to cool the heat dissipation apparatus.
Zhang (Fig. 1) teaches 
a heat dissipation apparatus (the heat exchanger connected to the data center 3) to be cooled [28]; 
a heat exchanger component (heat exchanger below LNG 1) coupled between the cold source (LNG 1) and a heat exchange circuit (see annotated Fig. 1 below); and 
a heat producer (data center 3) coupled between the heat dissipation apparatus (the heat exchanger at 3) and the heat exchange circuit (see annotated Fig. 1 below); 
wherein the heat producer (data center 3) transfers heat of the heat dissipation apparatus (heat exchanger at 3) to the heat exchange circuit (see annotated Fig. 1 below) to heat the heating portion (heat exchanger below LNG 1), the heat exchanger 

    PNG
    media_image1.png
    521
    903
    media_image1.png
    Greyscale



Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Tada with “a heat dissipation apparatus to be cooled; a water storage tank; a heat exchanger component coupled between the cold source and the water storage tank; and a heat producer coupled between the heat dissipation apparatus and 
Zhang fails to teach a water storage tank, and as a result, all the limitations that specifically recite the water storage tank.
Hamazaki teaches a hot water storage tank (7; Fig. 1) from which water is provided (through pump 71 to pipe 20 and pump 22) to a heat exchanger (2) for similar gasification of LNG (from 1).  The hot water tank advantageously allows the hot water to be stored so that the heat source for LNG gasification is stored/preserved (as is readily apparent from Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine a water storage tank as taught by Hamazaki with the heat exchange system as taught by Tada in view of Zhang, for the advantage of storing hot 

Re claim 4, Tada, Zhang, and Hamazaki teach claim 1.  Tada further teaches wherein the cold source is liquefied natural gas (LNG), the LNG is stored in a LNG tank (10, Fig. 1) [41].

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tada 20170038008 in view of Zhang et al. CN 104197576 (see English Abstract), further in view of Hamazaki et al. JP 03003902, and further in view of Gentry et al. US 20100205979.

Re claim 9, Tada, Zhang, and Hamazaki teach claim 1.  
Tada, Zhang, and Hamazaki do not teach “wherein the storage tank comprises a first storage tank and a second storage tank, the first storage tank and the second storage tank stores the cold source to cool the heat dissipation apparatus.”  
Gentry teaches wherein the storage tank comprises a first storage tank and a second storage tank (1, Fig. 1), the first storage tank (1) and the second storage tank (1) stores the cold source to cool the heat dissipation apparatus [13]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the storage tank comprises a first storage tank and a second storage tank, the first storage tank and the second storage tank stores the cold source to cool the heat dissipation apparatus” as taught by Gentry with the heat exchanger system as taught by Tada in view of Zhang, and further in view of Hamazaki, for the advantage of storing additional LNG for beneficial use by using additional tanks (Gentry [13]).  

Re claim 10, Tada, Zhang, and Hamazaki teach claim 1, which is identical to claim 10 except for the recitation of “wherein the storage tank comprises a first storage tank and a second storage tank, the first storage tank and the second storage tank stores the cold source to cool the heat dissipation apparatus.”  For the sake of brevity, the discussion from the rejection of claim 1 is not being repeated here.
Tada, Zhang, and Hamazaki do not teach “wherein the storage tank comprises a first storage tank and a second storage tank, the first storage tank and the second storage tank stores the cold source to cool the heat dissipation apparatus.”  

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the storage tank comprises a first storage tank and a second storage tank, the first storage tank and the second storage tank stores the cold source to cool the heat dissipation apparatus” as taught by Gentry with the heat exchanger system as taught by Tada in view of Zhang, and further in view of Hamazaki, for the advantage of storing additional LNG for beneficial use by using additional tanks (Gentry [13]).  

Re claim 13, Tada, Zhang, Hamazaki, and Gentry teach claim 10.  Tada further teaches wherein the cold source is liquefied natural gas (LNG), the LNG is stored in a LNG tank (10, Fig. 1) [41].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,083,109. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim fully teaches claim 1 of the present application (“the first heat exchanger” of the patent is “a heat exchanger components” and “a second heat exchanger” of the patent appears to reasonably correspond to the “heat producer”).
Claims 2-10 are further rejected as follows:
Claim 2 is rejected over claim 1.
Claim 3 is rejected over claim 1.
Claim 4 is rejected over claim 2.
Claim 5 is rejected over claim 14.
Claim 6 is rejected over claim 15.
Claim 7 is rejected over claim 16.
Claim 8 is rejected over claim 17.
Claim 9 is rejected over claim 12.
Claim 10 is rejected over claim 12.

Allowable Subject Matter
Claims 2 and 11 are likely allowable if the double patenting rejections and rejections under 35 USC 112 are addressed.  

Conclusion

US 20130291567 Fig. 4 teaches water as a heat transfer fluid (412, [59]) for exchanging heat with LNG (at 408) and cooling a heat dissipation apparatus (428), which is relevant to claim 1.
US 20130160486 Fig. 1 teaches an apparatus similar to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICKEY H FRANCE/Examiner, Art Unit 3746